DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a request for continued examination filed on 11 November 2022 incorporating amendments and remarks filed 12 October 2022. Claims 1-2, 5-6, 8-16, 23-24, 27-28 and 31-39 are pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner finds disclosure of the recited means at paragraphs [0067]-[0075] of the original disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-16, 23-24, 27-28 and 31-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0098689 A1).

Regarding claim 1, Lee discloses a method for wireless communication, comprising: 
receiving an antenna port configuration message, wherein the antenna port configuration message includes antenna port structure information ([0129]-[0133], disclosing the two dimensional antenna port configuration NhxNv of the base station is indicated to the wireless transmit receive unit (WTRU; a.k.a., user equipment (UE))); 
receiving, from a network entity, a bitmap parameter ([0210] disclosing the antenna partitioning matrix (i.e., bitmap paramter) may be configured by a base station in a WTRU-specific manner) indicating whether precoding matrix indicator (PMI) reporting is allowed on a subset of codebooks ([0145] disclosing “Antenna partitioning based multi-component codebooks may be used. An antenna partitioning matrix for a multi-dimensional (e.g., two-dimensional) antenna configuration may be used to select a subset of antenna ports for transmissions. A WTRU may report a precoding weight for the reduced number of antenna ports, which may allow reduced complexity for CSI feedback calculation and/or flexible multi-user scheduling.” [0146] disclosing “The antenna partitioning matrix may be defined as an NhxNv or an NvxNh matrix. Each antenna port in the matrix may have a `0` or `1` to indicate which antenna ports are selected”; [0147] disclosing “If an antenna partitioning matrix is configured, a receiving device may measure the channels from the partitioned number of antenna ports NL, which may be the same as the number of non-zero elements in the antenna partitioning matrix”; See Table 10 and [0147] for examples of the antenna partitioning matrix corresponding to the claimed bitmap parameter; [0149] disclosing a “codebook may be established for a set of antenna partitioning matrices. The set of antenna partitioning matrices may be considered as a part of a codebook. A WTRU may report an index for an antenna partitioning matrix and/or a PMI which may be calculated based on the antenna partitioning matrix” [0150] disclosing “The associated codebook may be different for the selected antenna partitioning matrix. A WTRU may determine an associated codebook according to the antenna partitioning or the selected antenna subset. The associated codebook may be different in terms of the number of antenna ports, codebook structure, and/or codebook type. If an antenna partitioning matrix index reduces antenna dimension from two-dimensions to one-dimension (e.g., such as index-0 and index-1 in TABLE 10) the codebook Vv may be defined as described herein. For example, if the second dimension of a two-dimensional matrix is reduced to the horizontal dimension, as shown in index-0 in TABLE 10, the codebook may be defined as Vc=Vh(ih), where ih may denote an index for horizontal codebook Vh. If the second dimension of the two-dimensional matrix is reduced to the vertical dimension, as shown in index-1 in TABLE 10, the codebook may be defined as Vc=Vv(iv), where iv may denote an index for vertical codebook Vv.”);
identifying, at a user equipment (UE), a codebook type indicator (CTI) that indicates a codebook among the subset of codebooks, wherein the CTI is based at least in part on one or more CTI values and the bitmap parameter ([0145]-[0151] and Tables 10-11 disclosing a subset of the antenna partitions can be selected and indicated to the WTRU. A codebook may be established for a set of antenna partitioning matrices. The set of antenna partitioning matrices may be considered as a part of a codebook. The associated codebook may be different for the selected antenna partitioning matrix. A WTRU may determine an associated codebook according to the antenna partitioning or the selected antenna subset. One or more of the antenna partitioning matrices of Table 10 can be selected as the subset. The associated codebook may be different in terms of the number of antenna ports, codebook structure, and/or codebook type. For example a horizontal codebook type, a vertical codebook type, or a composite codebook type; [0150] disclosing “For example, if the second dimension of a two-dimensional matrix is reduced to the horizontal dimension, as shown in index-0 in TABLE 10, the codebook may be defined as Vc=Vh(ih), where ih may denote an index for horizontal codebook Vh. If the second dimension of the two-dimensional matrix is reduced to the vertical dimension, as shown in index-1 in TABLE 10, the codebook may be defined as Vc=Vv(iv), where iv may denote an index for vertical codebook Vv.”), and 
wherein the codebook is associated with the antenna port structure information ([0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”); 
selecting a PMI based at least in part on the CTI, the subset of codebooks, and the bitmap parameter ([0147] disclosing “If an antenna partitioning matrix is configured, a receiving device may measure the channels from the partitioned number of antenna ports NL, which may be the same as the number of non-zero elements in the antenna partitioning matrix”; [0149] disclosing “A WTRU may report an index for an antenna partitioning matrix and/or a PMI which may be calculated based on the antenna partitioning matrix”; [0150] disclosing “The associated codebook may be different in terms of the number of antenna ports, codebook structure, and/or codebook type. For example a horizontal codebook type, a vertical codebook type, or a composite codebook type…For example, if the second dimension of a two-dimensional matrix is reduced to the horizontal dimension, as shown in index-0 in TABLE 10, the codebook may be defined as Vc=Vh(ih), where ih may denote an index for horizontal codebook Vh. If the second dimension of the two-dimensional matrix is reduced to the vertical dimension, as shown in index-1 in TABLE 10, the codebook may be defined as Vc=Vv(iv), where iv may denote an index for vertical codebook Vv.”)
wherein selecting the PMI based at least in part on the CTI and the one or more codebook types comprises: 
selecting a first PMI associated with a first codebook of the subset of codebooks, or selecting a second PMI associated with a second codebook of the subset of codebooks, or selecting a third PMI associated with a third codebook of the subset of codebooks, or a combination thereof, wherein one or more of selecting the first PMI, selecting the second PMI, or selecting the third PMI is based at least in part on the CTI, the subset of codebooks and the bitmap parameter ([0150] disclosing “For example, if the second dimension of a two-dimensional matrix is reduced to the horizontal dimension, as shown in index-0 in TABLE 10, the codebook may be defined as Vc=Vh(ih), where ih may denote an index for horizontal codebook Vh. If the second dimension of the two-dimensional matrix is reduced to the vertical dimension, as shown in index-1 in TABLE 10, the codebook may be defined as Vc=Vv(iv), where iv may denote an index for vertical codebook Vv.”; [0152] disclosing “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook V. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv).); and 
transmitting, from the UE to the network entity, a channel state information (CSI) report including the PMI ([0100]-[0101] disclosing the WTRU sends CSI feedback including the PMI).

Regarding claim 2, Lee discloses the method of claim 1, wherein the CSI report further includes the CTI ([0149] disclosing WTRU may report an index for an antenna partitioning matrix (e.g., CTI) and/or a PMI which may be calculated based on the antenna partitioning matrix reported; [0151] Table 11 shows three types of composite codebooks that may be used according to the antenna partitioning matrix;  [0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; See also [0194], [0197]-[0201] disclosing component precoder indicator (CPI) reporting which can also be read as corresponding to the CTI).  

Regarding claim 5, Lee discloses the method of claim 1, wherein the codebook comprises: a first vertical codebook associated with a quantity of rows of a two-dimensional antenna port structure; and a first horizontal codebook associated with a quantity of columns of the two-dimensional antenna port structure ([0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; See also [0141] “ If a Kronecker-based codebook for a component codebook is determined as described herein, the sub-component codebook for the horizontal domain wh and/or the sub-component codebook for the vertical domain wv”).  

Regarding claim 6, Lee discloses the method of claim 5, wherein the codebook further comprises: a second codebook associated with a quantity of polarizations of the two-dimensional antenna port structure ([0141]-[0144], Tables 8 and 9, equations 12 and 13 disclosing polarizations of the Kronecker-based codebook for a component codebook).  

Regarding claim 8, Lee discloses the method of claim 1, wherein a first value at a bit of the bitmap parameter indicates that CSI reporting is allowed for a precoding matrix associated with the bit, and a second value at the bit indicates that CSI reporting is not allowed for the precoding matrix associated with the bit (Table 10, [0147] The antenna partitioning matrix may be defined as an N.sub.t.times.N.sub.t diagonal matrix. The diagonal elements may be `0` or `1` according the selection of antenna ports. Ap=diag(A) may be used to represent the diagonal antenna partitioning matrix. For example, the index-0 antenna partitioning matrix (A) may be represented as a diagonal antenna partitioning matrix (Ap), which may be expressed according to the mapping rule as a horizontal first or vertical first mapping. If a horizontal first mapping is used, the diagonal antenna partitioning matrix Ap for the index-0 may be expressed as Ap=diag([1 1 1 1 0 0 0 0 0 0 0 0 0 0 0 0]), where the first row of the matrix may be followed by subsequent rows in the matrix. If vertical first mapping is used, the diagonal antenna partitioning matrix Ap may be expressed as Ap=diag([1 0 0 0 1 0 0 0 1 0 0 0 1 0 0 0]), where the first column of the matrix may be followed by subsequent columns in the matrix. If an antenna partitioning matrix is configured, a receiving device may measure the channels from the partitioned number of antenna ports NL, which may be the same as the number of non-zero elements in the antenna partitioning matrix.; [0148] The selected antenna partitioned set may be indicated to a WTRU explicitly; as opposed to, implicitly; [0149] all zeros no CSI measurement, all ones CSI measured for all antennas without partitioning; [0150]  If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11).  

Regarding claim 9, Lee discloses the method of claim 1, wherein selecting the PMI is further based at least in part on a rank indicator (RI) ([0097] Each precoding vector/matrix in the codebook W may be used for a rank. The rank may indicate the number of data streams in the spatial domain. Each precoding vector/matrix may have its own index/for a rank. The index/may be used by the WTRU 804 to inform the base station 802 of a preferred precoding vector/matrix index or determined precoding vector/matrix index; [0101] CSI feedback may be reported in the format of rank indicator (RI), precoder matrix index (PMI), and/or channel quality indicator (CQI). The RI and/or PMI may be calculated at a WTRU receiver).  

Regarding claim 10, Lee discloses the method of claim 1, further comprising: aperiodically transmitting a plurality of CSI reports using a physical uplink shared channel (PUSCH) (Table 3, [0100] disclosing The PUSCH reporting may be triggered aperiodically for finer link adaptation. ).  

Regarding claim 11, Lee discloses the method of claim 10, wherein aperiodically transmitting the plurality of CSI reports using the PUSCH comprises: aperiodically transmitting the CTI, a rank indicator (RI), a first vertical PMI, a first horizontal PMI, and a channel quality indicator (CQI) ([0149] disclosing WTRU may report an index for an antenna partitioning matrix (e.g., CTI) and/or a PMI which may be calculated based on the antenna partitioning matrix reported;  [0151] Table 11 shows three types of composite codebooks that may be used according to the antenna partitioning matrix;  [0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; [0101] “CSI feedback may be reported in the format of rank indicator (RI), precoder matrix index (PMI), and/or channel quality indicator (CQI); See also [0194], [0197]-[0201] disclosing component precoder indicator (CPI) reporting which can also be read as corresponding to the CTI).

Regarding claim 12, Lee discloses the method of claim 1, further comprising: periodically transmitting a plurality of CSI reports using a physical uplink control channel (PUCCH) (Table 3 and [0100] The PUCCH reporting channel may be used for periodic CSI feedback for coarse link adaptation.).  

Regarding claim 13, Lee discloses the method of claim 12, wherein periodically transmitting the plurality of CSI reports using the PUCCH comprises: transmitting, with a first periodicity, a first CSI report encoding a rank indicator (RI) and a first vertical PMI; transmitting, with a second periodicity, a second CSI report encoding a first horizontal PMI; and transmitting, with a third periodicity, a third CSI report encoding a wideband channel quality indicator (CQI) and the second PMI (Fig. 9, [0100]-[0111] and Tables 3 and 4).  

Regarding claim 14, Lee discloses the method of claim 12, wherein periodically transmitting the plurality of CSI reports using the PUCCH comprises: transmitting, with a first periodicity, a first CSI report encoding a rank indicator (RI) and a precoding type indicator (PTI); transmitting, with a second periodicity, a second CSI report encoding one of a first vertical PMI or a first horizontal PMI based at least in part on the PTI; and transmitting, with a third periodicity, a third CSI report encoding a wideband channel quality indicator (CQI), a second PMI, and one of the first horizontal PMI or the first vertical PMI based at least in part on the PTI (Fig. 9, [0100]-[0111] and Tables 3 and 4).  

Regarding claim 15, Lee discloses the method of claim 12, wherein periodically transmitting the plurality of CSI reports using the PUCCH comprises: transmitting, with a first periodicity, a first CSI report encoding a rank indicator (RI) and a precoding type indicator (PTI); transmitting, with a second periodicity, a second CSI report encoding, based at least in part on the PTI, one of a combined first horizontal PMI and first vertical PMI or a combined wideband channel quality indicator (CQI) and the second PMI; and transmitting, at a third periodicity, a third CSI report encoding, based at least in part on the PTI, one of a combined wideband CQI and the second PMI or a combined subband CQI and the second PMI (Fig. 9, [0100]-[0111] and Tables 3 and 4).  

Regarding claim 16, Lee discloses the method of claim 12, wherein transmitting the CSI report comprises: detecting a collision between the CSI report associated with the network entity and a second CSI report; determining that a first priority associated with the CSI report is higher than a second priority associated with the second CSI report; dropping the second CSI report; and transmitting, from the UE to the base station, the CSI report including the PMI ([0201] “If a PMI and a CPI are reported in the same subframe, a WTRU may drop the PMI”; [0207] If a PMI and a CPI are reported in the same subframe (not shown), a WTRU may drop the PMI. If a CPI and PTI are reported in the same subframe (not shown), a WTRU may drop the CPI, drop the PTI, or report the CPI and the PTI with joint coding. If a PTI and a PMI are reported in the same subframe, a WTRU may drop the PMI or report the PTI and PMI with joint coding.).  

Regarding claim 31, Lee discloses the method of claim 1, wherein selecting the PMI based at least in part on the CTI comprises: selecting a first vertical PMI associated with a first vertical codebook of the one or more codebook values, or selecting a first horizontal PMI associated with a first horizontal codebook of the one or more codebook values, or selecting the second PMI associated with the second codebook of the one or more codebook values, or a combination thereof, wherein one or more of selecting the first vertical PMI, selecting the first horizontal PMI, or selecting the second PMI is based at least in part on the CTI ([0149] disclosing WTRU may report an index for an antenna partitioning matrix (e.g., CTI) and/or a PMI which may be calculated based on the antenna partitioning matrix reported;  [0151] Table 11 shows three types of composite codebooks that may be used according to the antenna partitioning matrix;  [0152] “If a WTRU measures CSI from the partitioned number of antenna ports NL, the codebook used for the partitioned number of antenna ports NL may be different according to the antenna partitioning matrix index as shown in TABLE 11. For example, if the partitioned number of antenna ports NL include the antenna ports in the horizontal domain, index-set 1 may be used to indicate a preferred precoding vector/matrix in the horizontal codebook Vh. If the partitioned number of antenna ports NL include the antenna ports in the vertical domain, index-set 2 may be used to indicate a preferred precoding vector/matrix in the vertical codebook Vv. If the partitioned number of antenna ports NL include the antenna ports in the horizontal domain and the vertical domain, index-set 3 may be used to indicate the composite codebook of horizontal and vertical component codebooks f (Vh, Vv)”; [0101] “CSI feedback may be reported in the format of rank indicator (RI), precoder matrix index (PMI), and/or channel quality indicator (CQI)).

Regarding claims 23-24 and 27-28, the claims are directed towards an apparatus for wireless communication, comprising a combination of means for performing the method of claims 1-2, 10 and 12. Lee discloses equivalent means (Fig. 1B, [0041]-[0048]); therefore, claims 23-24 and 27-28 are rejected on the grounds presented above for claims 1-2, 10 and 12.

Regarding claims 32-37, the claims are directed towards an apparatus for wireless communication, comprising: a processor; and memory coupled with the processor, the processor configured to: for performing the method of claims 1-2, 5-6 and 8-9. Lee discloses equivalent means (Fig. 1A, 100, 102, [0028]-[0029] disclosing the wireless network 100 comprising and WTRU 102 as the system for implementing the disclosed embodiments; Fig. 1B, [0041]-[0048] disclosing the WTRU comprising a special purpose processor (i.e., a processor configured with software); therefore, claims 32-37 are rejected on the grounds presented above for claims 1-2, 5-6 and 8-9.

Regarding claims 38-39, the claims are directed towards a non-transitory computer-readable medium storing code for communication, the code comprising instructions executable by a processor to perform the method of claims 1-2. Lee discloses equivalent means (Fig. 1A, 100, 102, [0028]-[0029] disclosing the wireless network 100 comprising and WTRU 102 as the system for implementing the disclosed embodiments; Fig. 1B, [0041]-[0048] disclosing the WTRU comprising a special purpose processor (i.e., a processor configured with software stored in memory); therefore, claims 38-39 are rejected on the grounds presented above for claims 1-2.
Response to Arguments
Claim Interpretation
Examiner notes the claim interpretation section clearly indicates, “[c]laim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.” Such claim limitations are interpreted as comprising the algorithms disclosed either by flowcharts or prose for performing the techniques claimed. The recitation of hardware and/or a combination of hardware and software are not interpreted as the means alone; rather, it is the implementation of the disclosed algorithms by hardware and/or a combination of hardware and software that gives the basis of support for the claimed means. Examiner finds disclosure of the recited means at paragraphs [0067]-[0075] of the original disclosure.


Claim Rejections - 35 USC § 102
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. Applicant argues the reference of record Lee et al. (US 2014/0016549 A1) does not disclose, “a bitmap parameter comprising a bit sequence indicating whether precoding matrix indicator (PMI) reporting is allowed on a subset of codebooks” (Emphasis original). Examiner respectfully disagrees. 
Lee discloses “Antenna partitioning based multi-component codebooks may be used. An antenna partitioning matrix for a multi-dimensional (e.g., two-dimensional) antenna configuration may be used to select a subset of antenna ports for transmissions. A WTRU may report a precoding weight for the reduced number of antenna ports…” ([0145]). Further, Lee indicates ““If an antenna partitioning matrix is configured, a receiving device may measure the channels from the partitioned number of antenna ports NL, which may be the same as the number of non-zero elements in the antenna partitioning matrix” ([0147]). Moreover, Lee discloses “A WTRU may report an index for an antenna partitioning matrix and/or a PMI which may be calculated based on the antenna partitioning matrix” ([0149]) and “A WTRU may determine an associated codebook according to the antenna partitioning or the selected antenna subset. The associated codebook may be different in terms of the number of antenna ports, codebook structure, and/or codebook type. If an antenna partitioning matrix index reduces antenna dimension from two-dimensions to one-dimension (e.g., such as index-0 and index-1 in TABLE 10) the codebook Vv may be defined as described herein. For example, if the second dimension of a two-dimensional matrix is reduced to the horizontal dimension, as shown in index-0 in TABLE 10, the codebook may be defined as Vc=Vh(ih), where ih may denote an index for horizontal codebook Vh. If the second dimension of the two-dimensional matrix is reduced to the vertical dimension, as shown in index-1 in TABLE 10, the codebook may be defined as Vc=Vv(iv), where iv may denote an index for vertical codebook Vv.” ([0150]). (Emphasis added). This appears to disclose a codebook associated with the reduced set of antennas specified by the antenna partitioning matrix (i.e., non-zero elements of the antenna partitioning matrix which indicates the UE may measure the channels from the antenna ports and report the PMI calculated according to the antenna partitioning matrix. 
Thus, Lee discloses the antenna partitioning matrix specifies the codebook (subset of codebooks) such as Vh or Vv which is associated with the partitioning matrix and said antenna partitioning matrix indicates the UE may (e.g. is allowed) to report PMI fort the codebook associated with the reduced number of antennas based on measurements for the antenna ports represented by the non-zero elements in the antenna partitioning matrix. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Novlan et al. (US 2014/0016549 A1).
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461